Barnard, P. J.,
dissenting. This case does not come under any case cited by respondent. The plaintiff obtained a judgment for over $100 before a justice. The defendant appealed and gave no *364undertaking. This appeal was not regular and was dismissed for that reason. The judgment before the justice remained in full force. The agreement to arbitrate was conditional upon its execution by the 1st of December, 1866. The arbitrators never met. No reference is made, in the agreement to arbitrate, to the judgment. I do not think it is paid. The plaintiff ought to have the right to enforce it. The order should be reversed.

Ordpr affirmed.